DETAILED ACTION
Applicant’s preliminary amendment filed July 17, 2020, is fully acknowledged by the Examiner. Currently, claims 2-21 are pending and newly added with claim 1 cancelled. The following is a complete response to the July 17, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard (US Pat. Pub. 2014/0378967 A1).
Regarding claim 2, Willard provides for a neuromodulation device adapted for intravascular hepatic neuromodulation comprising an elongated shaft comprising a proximal end portion and a distal end portion (shaft 122), an inflatable, expandable member positioned at the distal end portion, the inflatable, expandable member being configured to transition from a non-inflated delivery configuration to an inflated deployment configuration (130), wherein the inflatable, expandable member comprises a plurality of electrodes positioned along the inflatable expandable member (see figure 3 at 140a-d; alternatively see the plurality of electrodes at 222) so as to provide a treatment pattern designed to provide increased perivascular treatment while reducing vessel wall injury (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure), wherein the elongated shaft comprises a lumen adapted to continuously infuse fluid into the inflatable, expandable member (lumen 26), wherein, when in the inflated deployment configuration, at least one of the plurality of electrodes is adapted to be in contact with a hepatic vessel wall (via the expansion of the balloon 130; see [0117] discussing “to contact a desired inter surface”), and one or more lesion spacing indicators positioned along the distal end portion of the elongated shaft to facilitate controlled spacing of lesion zones (see [0139] providing for the use of markers).
	Regarding claim 3, Willard provides that the plurality of electrodes are capable of a treatment pattern with a ratio of circumferential perivascular injury to circumferential vessel wall injury caused by the neuromodulation device is greater than or equal to 2:1 (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure).
Regarding claim 4, Willard provides that the one or more spaced-apart lesion indicators comprise radiopaque markers (See [0139] providing for radiopaque materials for the markers).
	Regarding claim 5, Willard provides that each of the electrodes comprises an oblong shape (in view of the electrodes to be provide at 222, Willard provides that such have an oblong shape as in the figures, and with a width less than the length).
	Regarding claim 6, Willard provides that the plurality of electrodes are configured to function as monopolar electrodes (see [0038], [0042], [0049] providing for monopolar functionality).
	Regarding claim 7, Willard provides that at least two of the plurality of electrodes are positioned 180 degrees offset from each other (see figure 2 with electrodes being on opposite circumferential sides with such being taken as positioned as 180 degrees offset from each other).
	Regarding claim 9, Willard provides that each of the plurality of electrodes is connected to a radiofrequency generator by a separate connection wire such that each of the electrodes is individually controllable (via for example, each electrode at 140a-d having separate active electrode traces as in [0049]).
	Regarding claim 10, Willard provides for a neuromodulation device adapted for intravascular hepatic neuromodulation comprising: an elongated shaft comprising a proximal end portion and a distal end portion (shaft 122), an inflatable, expandable member positioned at the distal end portion, the inflatable, expandable member being configured to transition from a non-inflated delivery configuration to an inflated deployment configuration so as to cause the inflatable, expandable member to be in contact with a hepatic vessel wall (130), wherein the inflatable, expandable member comprises a plurality of electrodes positioned along an outer surface of the inflatable, expandable member (see figure 3 at 140a-d) so as to provide a treatment pattern that provides increased perivascular treatment while reducing vessel wall injury such that the ratio of circumferential treatment to circumferential vessel wall injury caused by the device is greater than or equal to 2:1 (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure), wherein the elongated shaft comprises a lumen adapted to continuously infuse fluid into the inflatable, expandable member (lumen 26), wherein each of the electrodes is connected to a radiofrequency generator by a separate connection wire such that each of the electrodes is individually controllable (via for example, each electrode at 140a-d having separate active electrode traces as in [0049]), wherein, when in the inflated deployment configuration, at least one of the plurality of electrodes is adapted to be in contact with the hepatic vessel wall (via the expansion of the balloon 130; see [0117] discussing “to contact a desired inter surface”).
	Regarding claim 11, Willard provides that the plurality of electrodes comprises a plurality of electrode arrays (with each of 140a-d having multiple electrodes 222 thereon).
Regarding claim 12, Willard provides that each electrode array comprises a plurality of spaced-apart electrodes (with each of 222 being spaced apart).
	Regarding claim 13, Willard provides that the plurality of electrode arrays are arranged to form a spiral pattern along the outer surface of the inflatable, expandable member (the arrays form a spiral as in figures 2 and 8 via the electrodes 140a-d forming the array being circumferentially offset along the longitudinal axis).
Regarding 14, Willard provides that the inflatable, expandable member comprises four and only four electrodes (as shown in figure 2, 140a-d are four and only four electrodes per the interpretation set forth in claim 10 above).
Regarding claim 16, Willard provides for one or more lesion spacing indicators positioned along the distal end portion of the elongated shaft to facilitate controlled spacing of lesion zones, wherein the one or more spaced-apart lesion indicators comprise radiopaque markers (See [0139] providing for radiopaque materials for the markers) .
	Regarding claim 17, Willard provides that each of the electrodes comprises an oblong shape (see the shape of 140a-d as in figure 2 with such being oblong).
	Regarding claim 18, Willard provides for means for assessing contact based on impedance (see [0073] and [0074]).
	Regarding claim 19, Willard provides that each of the plurality of electrodes is configured to function as a monopolar electrode (see [0038], [0042], [0049] providing for monopolar functionality).
	Regarding claim 20, Willard provides that at least two of the plurality of electrodes are positioned 180 degrees offset from each other (see figure 2 with electrodes being on opposite circumferential sides with such being taken as positioned as 180 degrees offset from each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1).
Regarding claims 8 and 21, while Willard provides that each of the electrodes has an inherent surface area, Willard is silent that such is specifically between 3 mm2 and 16 mm2 (as in claim 8) or 4 mm2 and 16 mm2 (as in claim 21). However, it is the Examiner’s position that the selection of a surface area for each electrode within the range set forth in either of claims 8 or 21 would have been an obvious consideration to one of ordinary skill in the art at the time of filing. Willard specifically provides general guidelines for the size of the expandable balloon, and well as a number of elements forming each of the electrodes taken as each of 140a-d. Paragraph [0050] of Willard teaches for a majority of sizes for each of a plurality of conductive area on each electrode including 0.1mm2 to 1.32mm2. Thus, in view of the general direction set forth in Willard with respect to the size of a number of components on each electrode, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a surface area within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1) as applied to claim 10 above, and further in view of  Lesh (US Pat. No. 6,012,457)
Regarding claim 15, Willard fails to specifically provide for the inflatable, expandable member to comprise a coating covering an entire outer surface of the inflatable, expandable member except for active electrode areas of the electrodes. Lesh discloses an exemplary manner of forming an inflatable, expandable member where the member is coating on an entire outer surface except for where energy is to be delivered to tissue (See figure 13 with the coating 604). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the coating of Lesh on the surface of the member of Willard to provide for a manner of constructing the balloon so as to isolate energy to be delivered to only areas at the electrodes of 140a-d. Willard already contemplates 140a-d to be formed on an insulative layer, with the coating providing for a known already of arranging such a layer onto the entirety of the balloon instead of just being at isolated portions of the balloon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794